Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 1 of 22 Page ID #:9551

 1                    UNITED STATES DISTRICT COURT

 2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3                    HONORABLE STEPHEN V. WILSON

 4               UNITED STATES DISTRICT JUDGE PRESIDING

 5                                  - - -

 6
     United States of America,          )
 7                        PLAINTIFF,    )
                                        )
 8   VS.                                )         NO. CR 19-394 SVW
                                        )
 9   Robert Stahlnecker,                )
                            DEFENDANT, )
10   ___________________________________)

11

12

13                REPORTER'S TRANSCRIPT OF PROCEEDINGS

14                       LOS ANGELES, CALIFORNIA

15                         MONDAY, JUNE 18, 2020

16

17

18               _____________________________________

19                    KATIE E. THIBODEAUX, CSR 9858
                      U.S. Official Court Reporter
20                              Suite 4311
                           350 West 1st Street
21                        Los Angeles, CA 90012

22

23

24

25
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 2 of 22 Page ID #:9562

 1   APPEARANCES OF COUNSEL:

 2

 3   ON BEHALF OF THE PLAINTIFF, UNITED STATES OF AMERICA:

 4                          U.S. DEPARTMENT OF JUSTICE
                            U.S. ATTORNEY'S OFFICE
 5                          BY: PETER DAHLQUIST, AUSA
                            3404 10th Street
 6                          Suite 200
                            Riverside, CA 92501
 7

 8

 9   ON BEHALF OF THE DEFENDANT:

10                          DAVID R. REED LAW OFFICES
                            BY: DAVID R. REED
11                          3699 Wilshire Boulevard
                            Suite 850
12                          Los Angeles, CA 90010

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 3 of 22 Page ID #:9573

 1          LOS ANGELES, CALIFORNIA; MONDAY, JUNE 18, 2020

 2                               1:08 P.M.

 3                                - - - - -

 4

 5

 6

 7            MR. DAHLQUIST:    Good afternoon, your Honor.        This

 8   is Peter Dahlquist on behalf United States appearing by

 9   video teleconferece.

10            MR. REED:    Good afternoon, your Honor.       This is

11   David Reed on behalf of Mr. Stahlnecker.          He is present

12   on the video conference.

13            THE COURT:    Okay.   This is the time for

14   sentencing.     Has the defendant read the presentence

15   report?

16            MR. REED:    Yes, your Honor.

17            THE DEFENDANT:    Yes.

18            THE COURT:    And I will hear from you, Mr. Reed,

19   and/or Mr. Stahlnecker at this point.

20                Now, with regard to the presentence report,

21   are there any disputes regarding the initial calculation?

22            MR. DAHLQUIST:    Your Honor, this is Peter

23   Dahlquist from the government, I'm sorry to interrupt.

24   Does the court wish to make a finding that further delay

25   would result in harm such that we can proceed by VTC
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 4 of 22 Page ID #:9584

 1   under the CARES Act?

 2            THE COURT:    Well, I agree with it but I don't want

 3   to -- whether he is inaudible.        Problem with audio.

 4            THE CLERK:    I'm sorry, your Honor.      Your audio was

 5   cutting out.     Perhaps you can lean in a little.        That

 6   would work.

 7            THE COURT:    Can you hear me?

 8            THE CLERK:    Yes, your Honor.

 9            THE COURT:    Mr. Stahlnecker, do you agree that we

10   can proceed with sentencing by way of video technology

11   under the circumstances?

12            THE DEFENDANT:    Yes, your Honor.      Thank you.

13            MR. REED:    And I agree as well, your Honor.        His

14   lawyer.

15            THE COURT:    All right.    Proceed.    First, I will

16   hear from you.     Are there any substantial differences --

17   inaudible.

18            MR. REED:    Your Honor, on behalf of

19   Mr. Stahlnecker, we agree with the guideline calculations

20   of the PSR.

21            THE COURT:    Mr. Dahlquist.

22            MR. DAHLQUIST:    Yes, your Honor.      We agree with

23   the guidelines calculations in the PSR.

24            THE COURT:    Then, let's hear from you, Mr. Reed as

25   to your argument regarding the appropriate sentence.
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 5 of 22 Page ID #:9595

 1            MR. REED:    Thank you, your Honor.      I am going

 2   speak up a little bit because I was told that my sound is

 3   a little bit low.

 4                So I don't wish to repeat what I said in my

 5   brief but only highlight some points.         Mr. Stahlnecker

 6   was arrested and detained on December 6th, 2019, and thus

 7   he has been in continuous custody for seven months.            In

 8   our sentencing brief, we asked for a year and a day which

 9   converts to 10 months of custody for someone who has been

10   a model inmate.      And Mr. Stahlnecker has been a model

11   inmate.    And he has been taking programs.

12                Therefore, if the court were to sentence

13   defendant to a year and a day, he would have two more

14   months to do and it would probably be spent at MDC which

15   has been on lock down due to the COVID-19 pandemic.

16                And I see that Mr. Stahlnecker is holding up

17   his certificates so that the court can see them.           He has

18   completed those at MDC.

19                Now, admittedly as I stated in my brief, your

20   Honor, Mr. Stahlnecker has always been given slaps on the

21   wrist for his conduct, and this case has truly been a

22   wake up call.     He has learned his lesson, and as I will

23   soon explain, he has really suffered during the seven

24   months of detention.      Now, this suffering has been

25   pounded into his mind, and it is the kind of suffering
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 6 of 22 Page ID #:9606

 1   that he knows he will endure if he ever gets in trouble

 2   again since he is going to be on three years of

 3   supervised release to this court.         And I have informed

 4   Mr. Stahlnecker what will happen to him if he ever does

 5   this kind of thing again while on supervision to this

 6   court.    And it won't be pretty punishment.

 7                Now, we are aware of the kind of phone calls

 8   defendant was making, and, admittedly, it was extensive.

 9   However, his behavior was more similar to the phone

10   harassment guidelines which has a much lower level than

11   the phone threats to harm a person.         I know that these

12   calls, not to minimize the fear the victims felt, but

13   defendant had no capability to hurt anyone.

14                I ask the court to consider that factor, that

15   neither the victims nor he knew who they were talking to.

16   It is not the normal threat calls that we handle in our

17   court where the victim knows who is threatening him or

18   her.

19            THE COURT:    Well, they didn't know, Mr. Reed, who

20   they were speaking to by name, but there was testimony at

21   the trial as I remember it that some of the victims

22   recognized that the same person was calling in

23   frequently, and so there was at least an identification

24   with the same person, but I agree with you that there was

25   no identification to him by name.
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 7 of 22 Page ID #:9617

 1            MR. REED:    You are correct, your Honor.       They

 2   recognized his voice because he had been repeatedly

 3   telephoning but they didn't know really who he was or

 4   where he was, etc.

 5                So I am asking the court, the defendant has

 6   been tortured by our government for his service in the

 7   military by the practices of the Veterans Affairs Agency,

 8   and I hope the court considers defendant's service to our

 9   country as a mitigating factor and show that there is at

10   least one government branch, the judiciary, that

11   appreciates his service and understands what he has gone

12   through in dealing with the veteran's affairs for many

13   years.

14                So we hope the court shows leniency based on

15   Mr. Stahlnecker's service to our country.          I am modifying

16   my original recommendation, your Honor, for a year and a

17   day and asking the court to sentence Mr. Stahlnecker to

18   time served, but as a condition of his supervised release

19   that he do six months of home detention.

20                The family with whom Mr. Stahlnecker lived

21   want him back to help them up in the Twentynine Palms

22   area.    Also, Mr. Stahlnecker needs to quickly reunite

23   with his beloved sons.

24                In my sentencing brief, I failed to consider

25   some mitigating factors.       The custody time defendant has
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 8 of 22 Page ID #:9628

 1   served has been very harsh, your Honor.          He was first

 2   housed at the San Bernardino jail in December before the

 3   COVID-19 pandemic began.       The conditions at the San

 4   Bernardino jail are much harsher than MDC, and then the

 5   COVID-19 crisis began in February and he was placed in

 6   the SHU, your Honor, for two weeks for his quarantine.

 7   He was placed with one other inmate in the SHU who was

 8   mentally ill and aggressive.        Every second of his time in

 9   the SHU was spent in fear of being brutally attacked.

10                Also, in the SHU, he did not get the hour of

11   exercise normally allowed due to the virus circumstances.

12   It was total lockdown for two weeks in a very small cell.

13   Then he was moved to the general population, but, by

14   then, all of MDC went on COVID-19 lock down.

15   Mr. Stahlnecker has been confined to his larger cell with

16   other inmates for 23 hours a day with one hour for

17   exercise.

18                My brief was written on May 14th, and, at that

19   time, I did not fully realize how contagious things have

20   gotten in our BOP facilities.        In view of the COVID

21   crisis, your Honor, there is no utilitarian reason to

22   keep Mr. Stahlnecker in custody susceptible to infection.

23   He is in extreme fear of contracting COVID-19, and it is

24   humane to simply place him in home detention at this

25   point where he will be safe because he is truly not a
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 9 of 22 Page ID #:9639

 1   threat to public safety.       He has learned his lesson.

 2                Lastly, as to mental health counseling that

 3   was one of the conditions that we sought and we fully

 4   agree that he needs it, but I ask the court to allow the

 5   defendant to have his mental health counseling done by

 6   teleconference because where he lives up in the

 7   Twentynine Palms area is many, many miles away from the

 8   closest federal mental health contractor.

 9                And I would submit, your Honor.

10            THE COURT:    Okay.   I will hear briefly from the

11   government.     I know your position, but is there anything

12   you have to add?

13            MR. DAHLQUIST:    Yes, your Honor.

14                I would just add I understand the court knows

15   the position that I believe that the sentence we are

16   requesting of 27 months followed by three years of

17   supervised release is appropriate given the defendant's

18   history including four cases where more lenient outcomes

19   have not curtailed his conduct, and also--

20            THE COURT:    One minute here.     Did any of his prior

21   commitments involve a custodial sentence?

22            MR. DAHLQUIST:    If it did, it was less than--

23            MR. REED:    Excuse me, your Honor.      They did your

24   Honor.    They were like 10 days, things like that.

25            THE COURT:    All right.    Go ahead, Mr. Dahlquist.
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 10 of 22 Page ID #:964
                                                                           10

 1             MR. DAHLQUIST:    Yes.   And I was just going to say

 2    that this behavior has been consistent and compulsive for

 3    over a decade.     In his letter to the court on page 4, it

 4    is apparent that he is still having a hard time fully

 5    accepting responsibility for his conduct.

 6                 In his letter he says that he never told

 7    anyone that he was coming to kill them, but, as the court

 8    may recall, that was the basis for the conviction on

 9    Count 3 was that he told the victim, I am going to come

10    to your office and kill you.

11                 So just the long-standing nature of this

12    conduct, combined with, you know, the history and then

13    his failure to fully accept responsibility for what he

14    has done presents, from my perspective, a higher risk

15    that he will continue engaging in this conduct.

16                 And so a 27-month sentence will protect the

17    public and especially the people who are subjected to

18    this behavior for that period of time, and, hopefully,

19    the period of supervised release to follow will do the

20    same.

21                 And so, on that, your Honor, I will submit.

22             THE COURT:   Mr. Stahlnecker, do you wish to be

23    heard?

24             THE DEFENDANT:    Well, especially on the part where

25    they insist that I had threatened to come to somebody's
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 11 of 22 Page ID #:965
                                                                           11

 1    office and kill them.      I never said that, your Honor.         I

 2    will agree to the fact that I called numerous times and I

 3    was stressing the need for assistance, and I might have

 4    said something that somebody construed as being a threat,

 5    but, at no point, had I ever intended to threaten

 6    anybody, no time did I ever intend to harm anybody.           I

 7    was simply stressing my need for assistance and

 8    expressing my frustration with not receiving help.

 9                 I do apologize, your Honor.       I am very sorry

10    for the fact that people felt threatened.         Again, it was

11    not my intention.     I don't believe I said anything that

12    could be in normal sense be construed as a threat.           I

13    simply was expressing how veterans had been dying from

14    Agent Orange exposure and how cannabis was medicine for

15    this type of situation.

16                 You know, it is unfortunate that we are here

17    today, but I feel as though I have learned my lesson,

18    and, as God is my witness, your Honor, you can believe me

19    as an honorably discharged marine, I have absolutely no

20    intentions on furthering my calls.        I do not have any

21    interest in calling the government.        They have made their

22    message perfectly clear.

23                 I do not have any problems with their requests

24    for not making contact either by mail or by phone.           I

25    totally agree that it is not of any (inaudible) at this
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 12 of 22 Page ID #:966
                                                                           12

 1    time to be in contact with them.        They have made their

 2    point, your Honor.

 3                 And I agree completely.      Again, I am very

 4    sorry that people had felt threatened.         It was not my

 5    intention, and I simply ask, your Honor, that you have

 6    compassion and mercy when you take into consideration my

 7    sentence, sir.     I have also--

 8            THE COURT:    Go ahead, sir.

 9            THE DEFENDANT:     And I have been taking these

10    self-help programs which have been very enlightening.

11    They have these helpful pamphlets here that help me to

12    realize, you know, some of the reasons why my anger

13    frustrated and became so volatile.

14                 And I believe that through this type of a

15    program here, this is for AA.       I believe that through AA

16    that I will be able to meet a community of people that

17    will have like minds and help me to express my needs for

18    help.

19                 Thank you, your Honor.

20            THE COURT:    Thank you, sir.

21                 Any legal cause why sentence should not now be

22    imposed?

23            MR. DAHLQUIST:     No, your Honor.

24            MR. REED:    No, your Honor, on behalf of

25    Mr. Stahlnecker.
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 13 of 22 Page ID #:967
                                                                           13

 1             THE COURT:   Okay.    Pursuant to the Sentencing

 2    Reform Act of 1984, it is the judgment of the court that

 3    defendant, Robert Stahlnecker, is here by committed on

 4    Counts 3 through 8 of the first superseding indictment to

 5    the custody of the Bureau of Prisons for a term of one

 6    year and a day.     This term consists of one year and a day

 7    on each of Counts 3 through 8 of the first superseding

 8    indictment to run concurrently.

 9                 Upon release from imprisonment, defendant

10    shall be placed on supervised release for a term of three

11    years.   This term consists of three years on Count 3 and

12    one year each on Counts 4 through 8 of the first

13    superseding indictment.       All six terms to run

14    concurrently under the following terms and conditions:

15                 One, he comply with the rules and regulations

16    of the United States Probation and Pretrial Services

17    Office and General Order 20-04.       That he cooperates in

18    the collection of a DNA sample.       That he refrain from any

19    unlawful use of a controlled substance and submit to drug

20    testing not to exceed eight tests per month.

21                 If he is prescribed marijuana by a licensed

22    medical person, that will not be subject to the drug

23    testing requirement.      That is, if a doctor or

24    psychiatrist believes that marijuana is necessary for his

25    treatment, I will exclude that as a drug that is
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 14 of 22 Page ID #:968
                                                                           14

 1    prohibited if it is medically approved.

 2                 He shall participate in mental health

 3    treatments which may include evaluation and counseling

 4    until discharged by the appropriate provider.

 5                 He can engage in that mental health counseling

 6    as requested telephonically given the fact that he

 7    doesn't have easy access to a facility that would provide

 8    inpatient treatment.

 9                 He is ordered to pay a special assessment of

10    $600.   All fines are waived.

11                 The basis for the sentence is the court's

12    consideration of the guidelines which were correctly

13    stated to be 21 to 27 months.       In the court's view, the

14    sentence is substantially beneath the guideline.          And so,

15    imposing the sentence, the court has considered the

16    relevant sentencing factors under Section 3553(a) of

17    Title 18 of the United States Code.        I have considered

18    the offense, the history and characteristics of this

19    defendant, the seriousness of the offense.

20                 I do consider the offense to be serious, and I

21    do believe that the witnesses who testified in their

22    position could genuinely feel fear regardless of what the

23    defendant thought he was communicating based upon the

24    manner and the words spoken, and so, I do find the

25    offense to be serious.
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 15 of 22 Page ID #:969
                                                                           15

 1                 I am taking that into account.       I am also

 2    considering the factor of adequate deterrence by this

 3    defendant and to protect the public from further crimes

 4    of this defendant.     In that regard, I realize that he is

 5    somewhat of a recidivist in so far as this type of

 6    offense goes, and it is true that suffering misdemeanor

 7    or citations in the past for similar conduct did not

 8    deter him.

 9                 However, I do believe that the time he has

10    already spent and the additional time is quite a bit

11    different than his prior sentence, and that I do believe

12    to use the colloquial, this is a wake up call.          And that

13    he won't engage in this conduct again.

14                 There is a three year period of supervised

15    release which provides an ample period to reconsider if

16    there is conduct of this nature again.

17                 I am also taking into account that he has

18    physically suffered as a result of his service in the

19    Marine Corps.    I do recognize his service in the Marine

20    Corps.   Even though he didn't experience combat, he did

21    serve four years and was honorably discharged.

22                 I do believe that considering all the

23    available sentences and all the factors, this is the most

24    appropriate sentence.

25                 So that is the sentence.
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 16 of 22 Page ID #:970
                                                                           16

 1            THE DEFENDANT:     Thank you, your Honor.

 2            MR. REED:    Thank you, your Honor.

 3           (Proceedings concluded.)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 17 of 22 Page ID #:971

 1                               CERTIFICATE

 2

 3

 4    I hereby certify that pursuant to Section 753, Title 28,

 5    United States Code, the foregoing is a true and correct

 6    transcript of the stenographically reported proceedings held

 7    in the above-entitled matter and that the transcript page

 8    format is in conformance with the regulations of the

 9    Judicial Conference of the United States.

10    Date:   September 4, 2020

11

12     /s/ Katie Thibodeaux, CSR No. 9858, RPR, CRR

13

14

15

16

17

18

19

20

21

22

23

24

25
                                additional [1]   15/10         Boulevard [1]   2/11
Case 5:19-cr-00394-SVW Document 96 [1]
                           adequate Filed15/2
                                          09/05/20 Pagebranch
                                                        18 of 22
                                                               [1] Page
                                                                    7/10ID #:972
  MR. DAHLQUIST: [7] 3/3 3/21   admittedly [2] 5/19 6/8        brief [5] 5/5 5/8 5/19 7/24
  4/21 9/12 9/21 9/25 12/22     affairs [2] 7/7 7/12            8/18
  MR. REED: [9]                 afternoon [2] 3/7 3/10         briefly [1] 9/10
  THE CLERK: [2] 4/3 4/7        again [6] 6/2 6/5 11/10 12/3   brutally [1] 8/9
  THE COURT: [16]                15/13 15/16                   Bureau [1] 13/5
  THE DEFENDANT: [5] 3/16       Agency [1] 7/7
  4/11 10/23 12/8 15/25         Agent [1] 11/14                C
 $                              aggressive [1] 8/8           CA [3] 1/21 2/6 2/12
                                agree [10]                   calculation [1] 3/21
 $600 [1]    14/10              ahead [2] 9/25 12/8          calculations [2] 4/19 4/23
 /                              all [7] 4/15 8/14 9/25 13/13 CALIFORNIA [3] 1/2 1/14 3/1
                                 14/10 15/22 15/23           call [2] 5/22 15/12
 /s [1]     17/12               allow [1] 9/4                called [1] 11/2
 0                              allowed [1] 8/11             calling [2] 6/22 11/21
                                already [1] 15/10            calls [4] 6/7 6/12 6/16
 04 [1]     13/17               also [6] 7/22 8/10 9/19 12/7  11/20
 1                               15/1 15/17                  can [7] 3/25 4/5 4/7 4/10
                                always [1] 5/20               5/17 11/18 14/5
 10 [2] 5/9 9/24                am [9]                       cannabis [1] 11/14
 10th [1] 2/5                   America [2] 1/6 2/3          capability [1] 6/13
 14th [1] 8/18                  ample [1] 15/15              CARES [1] 4/1
 18 [3] 1/15 3/1 14/17          and/or [1] 3/19              case [1] 5/21
 19 [5] 5/15 8/3 8/5 8/14       ANGELES [4] 1/14 1/21 2/12   cases [1] 9/18
  8/23                           3/1                         cause [1] 12/21
 19-394 [1] 1/8                 anger [1] 12/12              cell [2] 8/12 8/15
 1984 [1] 13/2                  any [8] 3/21 4/16 9/20 11/20 CENTRAL [1] 1/2
 1:08 [1] 3/2                    11/23 11/25 12/21 13/18     CERTIFICATE [1] 17/1
 1st [1] 1/20                   anybody [2] 11/6 11/6        certificates [1] 5/17
 2                              anyone [2] 6/13 10/7         certify [1] 17/4
                                anything [2] 9/11 11/11      characteristics [1] 14/18
 20-04 [1] 13/17                apologize [1] 11/9           circumstances [2] 4/11 8/11
 200 [1] 2/6                    apparent [1] 10/4            citations [1] 15/7
 2019 [1] 5/6                   APPEARANCES [1] 2/1          clear [1] 11/22
 2020 [3] 1/15 3/1 17/10        appearing [1] 3/8            closest [1] 9/8
 21 [1] 14/13                   appreciates [1] 7/11         Code [2] 14/17 17/5
 23 [1] 8/16                    appropriate [4] 4/25 9/17    collection [1] 13/18
 27 [2] 9/16 14/13               14/4 15/24                  colloquial [1] 15/12
 27-month [1] 10/16             approved [1] 14/1            combat [1] 15/20
 28 [1] 17/4                    are [9]                      combined [1] 10/12
 3                              area [2] 7/22 9/7            come [2] 10/9 10/25
                                argument [1] 4/25            coming [1] 10/7
 3404 [1] 2/5                   arrested [1] 5/6             commitments [1] 9/21
 350 [1] 1/20                   as [18]                      committed [1] 13/3
 3553 [1] 14/16                 ask [3] 6/14 9/4 12/5        communicating [1] 14/23
 3699 [1] 2/11                  asked [1] 5/8                community [1] 12/16
 394 [1] 1/8                    asking [2] 7/5 7/17          compassion [1] 12/6
                                assessment [1] 14/9          completed [1] 5/18
 4                              assistance [2] 11/3 11/7     completely [1] 12/3
 4311 [1]    1/20               attacked [1] 8/9             comply [1] 13/15
                                ATTORNEY'S [1] 2/4           compulsive [1] 10/2
 6                              audio [2] 4/3 4/4            concluded [1] 16/3
 6th [1]    5/6                 AUSA [1] 2/5                 concurrently [2] 13/8 13/14
                                available [1] 15/23          condition [1] 7/18
 7                              aware [1] 6/7                conditions [3] 8/3 9/3 13/14
 753 [1]    17/4                away [1] 9/7                 conduct [8] 5/21 9/19 10/5
                                                              10/12 10/15 15/7 15/13 15/16
 8                              B                            conference [2] 3/12 17/9
 850 [1]    2/11                back [1] 7/21                confined [1] 8/15
                                based [2] 7/14 14/23         conformance [1] 17/8
 9                              basis [2] 10/8 14/11         consider [3] 6/14 7/24 14/20
 90010 [1] 2/12                 be [15]                      consideration [2] 12/6 14/12
 90012 [1] 1/21                 became [1] 12/13             considered [2] 14/15 14/17
 92501 [1] 2/6                  because [4] 5/2 7/2 8/25 9/6 considering [2] 15/2 15/22
 9858 [2] 1/19 17/12            been [16]                    considers [1] 7/8
                                before [1] 8/2               consistent [1] 10/2
 A                              began [2] 8/3 8/5            consists [2] 13/6 13/11
 AA [2] 12/15 12/15             behalf [6] 2/3 2/9 3/8 3/11 construed [2] 11/4 11/12
 able [1] 12/16                  4/18 12/24                  contact [2] 11/24 12/1
 above [1] 17/7                 behavior [3] 6/9 10/2 10/18 contagious [1] 8/19
 above-entitled [1] 17/7        being [2] 8/9 11/4           continue [1] 10/15
 absolutely [1] 11/19           believe [9]                  continuous [1] 5/7
 accept [1] 10/13               believes [1] 13/24           contracting [1] 8/23
 accepting [1] 10/5             beloved [1] 7/23             contractor [1] 9/8
 access [1] 14/7                beneath [1] 14/14            controlled [1] 13/19
 account [2] 15/1 15/17         Bernardino [2] 8/2 8/4       converts [1] 5/9
 Act [2] 4/1 13/2               bit [3] 5/2 5/3 15/10        conviction [1] 10/8
 add [2] 9/12 9/14              BOP [1] 8/20                 cooperates [1] 13/17
 C                         engaging [1] 10/15          happen [1] 6/4
Case 5:19-cr-00394-SVW Document 96 Filed
                           enlightening   09/05/20
                                        [1]  12/10 Pageharassment
                                                        19 of 22 Page
                                                                  [1] ID #:973
                                                                       6/10
 Corps [2] 15/19 15/20         entitled [1] 17/7                 hard [1] 10/4
 correct [2] 7/1 17/5          especially [2] 10/17 10/24        harm [3] 3/25 6/11 11/6
 correctly [1] 14/12           etc [1] 7/4                       harsh [1] 8/1
 could [2] 11/12 14/22         evaluation [1] 14/3               harsher [1] 8/4
 COUNSEL [1] 2/1               Even [1] 15/20                    has [24]
 counseling [4] 9/2 9/5 14/3   ever [4] 6/1 6/4 11/5 11/6        have [21]
  14/5                         Every [1] 8/8                     having [1] 10/4
 Count [2] 10/9 13/11          exceed [1] 13/20                  he [52]
 country [2] 7/9 7/15          exclude [1] 13/25                 health [5] 9/2 9/5 9/8 14/2
 Counts [3] 13/4 13/7 13/12    Excuse [1] 9/23                    14/5
 court [19]                    exercise [2] 8/11 8/17            hear [5] 3/18 4/7 4/16 4/24
 court's [2] 14/11 14/13       experience [1] 15/20               9/10
 COVID [6] 5/15 8/3 8/5 8/14   explain [1] 5/23                  heard [1] 10/23
  8/20 8/23                    exposure [1] 11/14                held [1] 17/6
 COVID-19 [5] 5/15 8/3 8/5     express [1] 12/17                 help [6] 7/21 11/8 12/10
  8/14 8/23                    expressing [2] 11/8 11/13          12/11 12/17 12/18
 CR [1] 1/8                    extensive [1] 6/8                 helpful [1] 12/11
 crimes [1] 15/3               extreme [1] 8/23                  her [1] 6/18
 crisis [2] 8/5 8/21                                             here [5] 9/20 11/16 12/11
 CRR [1] 17/12                F                                   12/15 13/3
 CSR [2] 1/19 17/12                                              hereby [1] 17/4
 curtailed [1] 9/19           facilities [1] 8/20
                              facility [1] 14/7                  higher [1] 10/14
 custodial [1] 9/21                                              highlight [1] 5/5
 custody [5] 5/7 5/9 7/25     fact [3] 11/2 11/10 14/6
                              factor [3] 6/14 7/9 15/2           him [6] 6/4 6/17 6/25 7/21
  8/22 13/5
 cutting [1] 4/5              factors [3] 7/25 14/16 15/23 8/24 15/8
                              failed [1] 7/24                    his [26]
 D                            failure [1] 10/13                  history [3] 9/18 10/12 14/18
                              family [1] 7/20                    holding [1] 5/16
 DAHLQUIST [5] 2/5 3/8 3/23   far [1] 15/5                       home [2] 7/19 8/24
  4/21 9/25                   fear [4] 6/12 8/9 8/23 14/22 Honor [32]
 Date [1] 17/10               February [1] 8/5                   HONORABLE [1] 1/3
 DAVID [3] 2/10 2/10 3/11     federal [1] 9/8                    honorably [2] 11/19 15/21
 day [6] 5/8 5/13 7/17 8/16   feel [2] 11/17 14/22               hope [2] 7/8 7/14
  13/6 13/6                   felt [3] 6/12 11/10 12/4           hopefully [1] 10/18
 days [1] 9/24                find [1] 14/24                     hour [2] 8/10 8/16
 dealing [1] 7/12             finding [1] 3/24                   hours [1] 8/16
 decade [1] 10/3              fines [1] 14/10                    housed [1] 8/2
 December [2] 5/6 8/2         first [5] 4/15 8/1 13/4 13/7 how [3] 8/19 11/13 11/14
 December 6th [1] 5/6          13/12                             However [2] 6/9 15/9
 defendant [15]               follow [1] 10/19                   humane [1] 8/24
 defendant's [2] 7/8 9/17     followed [1] 9/16                  hurt [1] 6/13
 delay [1] 3/24               following [1] 13/14
 DEPARTMENT [1] 2/4           foregoing [1] 17/5                 I
 detained [1] 5/6             format [1] 17/8                    I'm [2] 3/23 4/4
 detention [3] 5/24 7/19 8/24 four [2] 9/18 15/21                identification [2] 6/23 6/25
 deter [1] 15/8               frequently [1] 6/23                ill [1] 8/8
 deterrence [1] 15/2          frustrated [1] 12/13               imposed [1] 12/22
 did [8] 8/10 8/19 9/20 9/22 frustration [1] 11/8                imposing [1] 14/15
  9/23 11/6 15/7 15/20        fully [4] 8/19 9/3 10/4            imprisonment [1] 13/9
 didn't [3] 6/19 7/3 15/20     10/13                             inaudible [3] 4/3 4/17 11/25
 differences [1] 4/16         further [2] 3/24 15/3              include [1] 14/3
 different [1] 15/11          furthering [1] 11/20               including [1] 9/18
 discharged [3] 11/19 14/4                                       indictment [3] 13/4 13/8
  15/21                       G                                   13/13
 disputes [1] 3/21                                               infection [1] 8/22
 DISTRICT [3] 1/1 1/2 1/4     general   [2]    8/13 13/17
                              genuinely [1] 14/22                informed [1] 6/3
 DIVISION [1] 1/2                                                initial [1] 3/21
 DNA [1] 13/18                get [1] 8/10
                              gets  [1]    6/1                   inmate [3] 5/10 5/11 8/7
 do [15]                                                         inmates [1] 8/16
 doctor [1] 13/23             given  [3]    5/20  9/17 14/6
                              Go [2] 9/25 12/8                   inpatient [1] 14/8
 does [2] 3/24 6/4                                               insist [1] 10/25
 doesn't [1] 14/7             God  [1]   11/18
                              goes [1] 15/6                      intend [1] 11/6
 don't [3] 4/2 5/4 11/11
 done [2] 9/5 10/14           going [4] 5/1 6/2 10/1 10/9 intended [1] 11/5
                              gone [1] 7/11                      intention [2] 11/11 12/5
 down [2] 5/15 8/14                                              intentions [1] 11/20
 drug [3] 13/19 13/22 13/25   Good [2] 3/7 3/10
                              gotten [1] 8/20                    interest [1] 11/21
 due [2] 5/15 8/11                                               interrupt [1] 3/23
 during [1] 5/23              government    [5]   3/23 7/6  7/10
                               9/11 11/21                        involve [1] 9/21
 dying [1] 11/13                                                 is [46]
                              guideline [2] 4/19 14/14
 E                            guidelines [3] 4/23 6/10           it [20]
                               14/12
 each [2] 13/7 13/12                                             J
 easy [1] 14/7                H                                  jail [2] 8/2 8/4
 eight [1] 13/20
 either [1] 11/24             had [6] 6/13 7/2 10/25 11/5 JUDGE [1] 1/4
                               11/13 12/4                        judgment [1] 13/2
 endure [1] 6/1                                                  Judicial [1] 17/9
 engage [2] 14/5 15/13        handle   [1]   6/16
 J                         model [2] 5/10 5/10        placed [3] 8/5 8/7 13/10
Case 5:19-cr-00394-SVW Document 96 Filed
                           modifying [1] 09/05/20
                                         7/15     PagePLAINTIFF
                                                       20 of 22 [2]
                                                                Page1/7
                                                                     ID #:974
                                                                         2/3
 judiciary [1] 7/10            MONDAY [2] 1/15 3/1            point [4] 3/19 8/25 11/5
 JUNE [2] 1/15 3/1             month [2] 10/16 13/20           12/2
 just [3] 9/14 10/1 10/11      months [7] 5/7 5/9 5/14 5/24   points [1] 5/5
 JUSTICE [1] 2/4                7/19 9/16 14/13               population [1] 8/13
 K                             more [3] 5/13 6/9 9/18         position [3] 9/11 9/15 14/22
                               most [1] 15/23                 pounded [1] 5/25
 KATIE [2] 1/19 17/12          moved [1] 8/13                 practices [1] 7/7
 keep [1] 8/22                 Mr. [22]                       prescribed [1] 13/21
 kill [3] 10/7 10/10 11/1      Mr. Dahlquist [2] 4/21 9/25    present [1] 3/11
 kind [3] 5/25 6/5 6/7         Mr. Reed [3] 3/18 4/24 6/19    presentence [2] 3/14 3/20
 knew [1] 6/15                 Mr. Stahlnecker [16]           presents [1] 10/14
 know [7] 6/11 6/19 7/3 9/11   Mr. Stahlnecker's [1] 7/15     PRESIDING [1] 1/4
  10/12 11/16 12/12            much [2] 6/10 8/4              Pretrial [1] 13/16
 knows [3] 6/1 6/17 9/14       my [17]                        pretty [1] 6/6
 L                                                            prior [2] 9/20 15/11
                               N                              Prisons [1] 13/5
 larger [1] 8/15               name [2] 6/20 6/25             probably [1] 5/14
 Lastly [1] 9/2                nature [2] 10/11 15/16         Probation [1] 13/16
 LAW [1] 2/10                  necessary [1] 13/24            Problem [1] 4/3
 lawyer [1] 4/14               need [2] 11/3 11/7             problems [1] 11/23
 lean [1] 4/5                  needs [3] 7/22 9/4 12/17       proceed [3] 3/25 4/10 4/15
 learned [3] 5/22 9/1 11/17    neither [1] 6/15               proceedings [3] 1/13 16/3
 least [2] 6/23 7/10           never [2] 10/6 11/1             17/6
 legal [1] 12/21               no [10]                        program [1] 12/15
 leniency [1] 7/14             normal [2] 6/16 11/12          programs [2] 5/11 12/10
 lenient [1] 9/18              normally [1] 8/11              prohibited [1] 14/1
 less [1] 9/22                 not [17]                       protect [2] 10/16 15/3
 lesson [3] 5/22 9/1 11/17     now [5] 3/20 5/19 5/24 6/7     provide [1] 14/7
 let's [1] 4/24                 12/21                         provider [1] 14/4
 letter [2] 10/3 10/6          numerous [1] 11/2              provides [1] 15/15
 level [1] 6/10                                               PSR [2] 4/20 4/23
 licensed [1] 13/21            O                              psychiatrist [1] 13/24
 like [3] 9/24 9/24 12/17      offense [5] 14/18 14/19        public [3] 9/1 10/17 15/3
 little [3] 4/5 5/2 5/3         14/20 14/25 15/6              punishment [1] 6/6
 lived [1] 7/20                office [4] 2/4 10/10 11/1      pursuant [2] 13/1 17/4
 lives [1] 9/6                  13/17
 lock [2] 5/15 8/14            OFFICES [1] 2/10               Q
 lockdown [1] 8/12             Official [1] 1/19              quarantine [1] 8/6
 long [1] 10/11                Okay [3] 3/13 9/10 13/1        quickly [1] 7/22
 long-standing [1] 10/11       one [9]                        quite [1] 15/10
 LOS [4] 1/14 1/21 2/12 3/1    only [1] 5/5
 low [1] 5/3                   Orange [1] 11/14               R
 lower [1] 6/10                Order [1] 13/17             read [1] 3/14
 M                             ordered [1] 14/9            realize [3] 8/19 12/12 15/4
                               original [1] 7/16           really [2] 5/23 7/3
 made [2] 11/21 12/1           other [2] 8/7 8/16          reason [1] 8/21
 mail [1] 11/24                our [6] 5/8 6/16 7/6 7/8    reasons [1] 12/12
 make [1] 3/24                  7/15 8/20                  recall [1] 10/8
 making [2] 6/8 11/24          out [1] 4/5                 receiving [1] 11/8
 manner [1] 14/24              outcomes [1] 9/18           recidivist [1] 15/5
 many [3] 7/12 9/7 9/7         over [1] 10/3               recognize [1] 15/19
 marijuana [2] 13/21 13/24                                 recognized [2] 6/22 7/2
 marine [3] 11/19 15/19 15/19 P                            recommendation [1] 7/16
 matter [1] 17/7              P.M [1] 3/2                  reconsider [1] 15/15
 may [3] 8/18 10/8 14/3       page [2] 10/3 17/7           REED [6] 2/10 2/10 3/11 3/18
 May 14th [1] 8/18            Palms [2] 7/21 9/7            4/24 6/19
 MDC [4] 5/14 5/18 8/4 8/14   pamphlets [1] 12/11          Reform [1] 13/2
 me [5] 4/7 9/23 11/18 12/11 pandemic [2] 5/15 8/3         refrain [1] 13/18
  12/17                       part [1] 10/24               regard [2] 3/20 15/4
 medical [1] 13/22            participate [1] 14/2         regarding [2] 3/21 4/25
 medically [1] 14/1           past [1] 15/7                regardless [1] 14/22
 medicine [1] 11/14           pay [1] 14/9                 regulations [2] 13/15 17/8
 meet [1] 12/16               people [4] 10/17 11/10 12/4 release [7] 6/3 7/18 9/17
 mental [5] 9/2 9/5 9/8 14/2   12/16                        10/19 13/9 13/10 15/15
  14/5                        per [1] 13/20                relevant [1] 14/16
 mentally [1] 8/8             perfectly [1] 11/22          remember [1] 6/21
 mercy [1] 12/6               Perhaps [1] 4/5              repeat [1] 5/4
 message [1] 11/22            period [4] 10/18 10/19 15/14 repeatedly [1] 7/2
 might [1] 11/3                15/15                       report [2] 3/15 3/20
 miles [1] 9/7                person [4] 6/11 6/22 6/24    reported [1] 17/6
 military [1] 7/7              13/22                       Reporter [1] 1/19
 mind [1] 5/25                perspective [1] 10/14        REPORTER'S [1] 1/13
 minds [1] 12/17              PETER [3] 2/5 3/8 3/22       requested [1] 14/6
 minimize [1] 6/12            phone [4] 6/7 6/9 6/11 11/24 requesting [1] 9/16
 minute [1] 9/20              physically [1] 15/18         requests [1] 11/23
 misdemeanor [1] 15/6         place [1] 8/24               requirement [1] 13/23
 mitigating [2] 7/9 7/25
 R                         STEPHEN [1] 1/3             totally [1] 11/25
Case 5:19-cr-00394-SVW Document
                           still 96
                                 [1] Filed
                                      10/409/05/20 Pagetranscript
                                                        21 of 22 Page
                                                                  [3] ID #:975
                                                                       1/13 17/6
 responsibility [2] 10/5      Street [2] 1/20 2/5             17/7
  10/13                       stressing [2] 11/3 11/7        treatment [2] 13/25 14/8
 result [2] 3/25 15/18        subject [1] 13/22              treatments [1] 14/3
 reunite [1] 7/22             subjected [1] 10/17            trial [1] 6/21
 right [2] 4/15 9/25          submit [3] 9/9 10/21 13/19     trouble [1] 6/1
 risk [1] 10/14               substance [1] 13/19            true [2] 15/6 17/5
 Riverside [1] 2/6            substantial [1] 4/16           truly [2] 5/21 8/25
 Robert [2] 1/9 13/3          substantially [1] 14/14        Twentynine [2] 7/21 9/7
 RPR [1] 17/12                such [1] 3/25                  two [3] 5/13 8/6 8/12
 rules [1] 13/15              suffered [2] 5/23 15/18        type [3] 11/15 12/14 15/5
 run [2] 13/8 13/13           suffering [3] 5/24 5/25 15/6
 S                            Suite [3] 1/20 2/6 2/11        U
                              superseding [3] 13/4 13/7      U.S [3] 1/19 2/4 2/4
 safe [1] 8/25                 13/13                         under [4] 4/1 4/11 13/14
 safety [1] 9/1               supervised [6] 6/3 7/18 9/17    14/16
 said [4] 5/4 11/1 11/4 11/11 10/19 13/10 15/14              understand [1] 9/14
 same [3] 6/22 6/24 10/20     supervision [1] 6/5            understands [1] 7/11
 sample [1] 13/18             susceptible [1] 8/22           unfortunate [1] 11/16
 San [2] 8/2 8/3              SVW [1] 1/8                    UNITED [9]
 say [1] 10/1                                                unlawful [1] 13/19
 says [1] 10/6                T                              until [1] 14/4
 second [1] 8/8               take [1] 12/6                  up [6] 5/2 5/16 5/22 7/21
 Section [2] 14/16 17/4       taking [4] 5/11 12/9 15/1       9/6 15/12
 see [2] 5/16 5/17             15/17                         upon [2] 13/9 14/23
 self [1] 12/10               talking [1] 6/15               use [2] 13/19 15/12
 self-help [1] 12/10          technology [1] 4/10            utilitarian [1] 8/21
 sense [1] 11/12              teleconferece [1] 3/9
 sentence [14]                teleconference [1] 9/6         V
 sentences [1] 15/23          telephonically [1] 14/6
 sentencing [6] 3/14 4/10 5/8 telephoning [1] 7/3            very [5] 8/1 8/12 11/9 12/3
  7/24 13/1 14/16                                             12/10
                              term [4] 13/5 13/6 13/10       veteran's [1] 7/12
 September [1] 17/10           13/11
 serious [2] 14/20 14/25                                     veterans [2] 7/7 11/13
                              terms [2] 13/13 13/14          victim [2] 6/17 10/9
 seriousness [1] 14/19        testified [1] 14/21
 serve [1] 15/21                                             victims [3] 6/12 6/15 6/21
                              testimony [1] 6/20             video [3] 3/9 3/12 4/10
 served [2] 7/18 8/1          testing [2] 13/20 13/23
 service [6] 7/6 7/8 7/11                                    view [2] 8/20 14/13
                              tests [1] 13/20                virus [1] 8/11
  7/15 15/18 15/19            than [4] 6/10 8/4 9/22 15/11
 Services [1] 13/16                                          voice [1] 7/2
                              Thank [6] 4/12 5/1 12/19       volatile [1] 12/13
 seven [2] 5/7 5/23            12/20 16/1 16/2
 shall [2] 13/10 14/2                                        VTC [1] 3/25
                              that [73]
 should [1] 12/21             their [4] 11/21 11/23 12/1     W
 show [1] 7/9                  14/21
 shows [1] 7/14                                              waived [1] 14/10
                              them [5] 5/17 7/21 10/7 11/1   wake [2] 5/22 15/12
 SHU [4] 8/6 8/7 8/9 8/10      12/1
 similar [2] 6/9 15/7                                        want [2] 4/2 7/21
                              then [5] 4/24 8/4 8/13 8/14    was [34]
 simply [4] 8/24 11/7 11/13    10/12
  12/5                                                       way [1] 4/10
                              there [10]                     we [12]
 since [1] 6/2                Therefore [1] 5/12
 sir [3] 12/7 12/8 12/20                                     weeks [2] 8/6 8/12
                              these [3] 6/11 12/9 12/11      well [4] 4/2 4/13 6/19 10/24
 situation [1] 11/15          they [11]
 six [2] 7/19 13/13                                          went [1] 8/14
                              THIBODEAUX [2] 1/19 17/12      were [5] 5/12 6/15 6/20 9/24
 slaps [1] 5/20               thing [1] 6/5
 small [1] 8/12                                               14/12
                              things [2] 8/19 9/24           West [1] 1/20
 so [13]                      this [29]
 some [4] 5/5 6/21 7/25 12/12 those [1] 5/18                 WESTERN [1] 1/2
 somebody [1] 11/4                                           what [5] 5/4 6/4 7/11 10/13
                              though [2] 11/17 15/20          14/22
 somebody's [1] 10/25         thought [1] 14/23
 someone [1] 5/9                                             when [1] 12/6
                              threat [4] 6/16 9/1 11/4       where [6] 6/17 7/4 8/25 9/6
 something [1] 11/4            11/12
 somewhat [1] 15/5                                            9/18 10/24
                              threaten [1] 11/5              whether [1] 4/3
 sons [1] 7/23                threatened [3] 10/25 11/10
 soon [1] 5/23                                               which [7] 5/8 5/14 6/10
                               12/4                           12/10 14/3 14/12 15/15
 sorry [4] 3/23 4/4 11/9 12/4 threatening [1] 6/17
 sought [1] 9/3                                              while [1] 6/5
                              threats [1] 6/11               who [8] 5/9 6/15 6/17 6/19
 sound [1] 5/2                three [5] 6/2 9/16 13/10
 speak [1] 5/2                                                7/3 8/7 10/17 14/21
                               13/11 15/14                   whom [1] 7/20
 speaking [1] 6/20            through [6] 7/12 12/14 12/15
 special [1] 14/9                                            why [2] 12/12 12/21
                               13/4 13/7 13/12               will [16]
 spent [3] 5/14 8/9 15/10     thus [1] 5/6
 spoken [1] 14/24                                            Wilshire [1] 2/11
                              time [11]                      WILSON [1] 1/3
 Stahlnecker [18]             times [1] 11/2
 Stahlnecker's [1] 7/15                                      wish [3] 3/24 5/4 10/22
                              Title [2] 14/17 17/4           witness [1] 11/18
 standing [1] 10/11           today [1] 11/17
 stated [2] 5/19 14/13                                       witnesses [1] 14/21
                              told [3] 5/2 10/6 10/9         won't [2] 6/6 15/13
 STATES [9]                   tortured [1] 7/6
 stenographically [1] 17/6                                   words [1] 14/24
                              total [1] 8/12
 W
Case 5:19-cr-00394-SVW Document 96 Filed 09/05/20 Page 22 of 22 Page ID #:976
 work [1] 4/6
 would [7] 3/25 4/6 5/13 5/14
  9/9 9/14 14/7
 wrist [1] 5/21
 written [1] 8/18
 Y
 year [7] 5/8 5/13 7/16 13/6
  13/6 13/12 15/14
 years [6] 6/2 7/13 9/16
  13/11 13/11 15/21
 Yes [7] 3/16 3/17 4/8 4/12
  4/22 9/13 10/1
 you [23]
 your [36]
